Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 25, 2020

                                          No. 04-20-00120-CV

                                       IN RE Brandon HJELLA

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On February 24, 2020, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than March 11, 2020. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED, in part. The trial court’s orders regarding
payment of attorney’s fees, including its January 30, 2020, “Order Granting Motion for
Attorney’s Fees” and all proceedings on “Plaintiff’s Motion to Enforce Attorney’s Fees Order, to
Show Cause and to Enter Sanctions” are STAYED pending final resolution of the petition for
writ of mandamus.

           It is so ORDERED on February 25, 2020.


                                                          PER CURIAM



           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court


1
  This proceeding arises out of Cause No. 2018CI15792, styled Red McCombs Motors, Ltd. v. Brandon Hjella,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.